


FORM OF
EMPLOYMENT AGREEMENT
 
THIS AGREEMENT (“Agreement”), as amended and restated, is made this 1st day of
October, 2015 by and between Fox Chase Bancorp, Inc. (the “Company”), a Maryland
corporation, with its principal offices at 4390 Davisville Road, Hatboro,
Pennsylvania 19040, Fox Chase Bank (the “Bank”), a Pennsylvania state-chartered
savings bank, with its principal offices at 4390 Davisville Road, Hatboro,
Pennsylvania 19040 and Roger S. Deacon (“Executive”).
 
WHEREAS, the parties originally entered into this Agreement on July 6, 2007,
restated the Agreement in its entirety effective October 1, 2008, October 1,
2010, October 1, 2011, October 1, 2012, October 1, 2013 and October 1, 2014; and
hereby amended and restated the Agreement in its entirety effective October 1,
2015.
 
WHEREAS, the Company and Bank desire to continue to assure both entities of the
services of Executive as Executive Vice President and Chief Financial Officer
for the period provided for in this Agreement; and
 
WHEREAS, Executive and the Board of Directors of both the Company and Bank
desire to enter into this amended and restated Agreement to clarify the terms
and conditions of the employment of Executive and the related rights and
obligations of each of the parties.
  
NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, it is agreed as follows:
 
1.    Position and Responsibilities.
 
(a)    During the period of Executive’s employment under this Agreement,
Executive agrees to serve as Executive Vice President and Chief Financial
Officer of the Company and Bank.  Executive shall have responsibility for the
general management and control of the business and affairs of the Company and
its subsidiaries, including the Bank, and shall perform all duties and shall
have all powers which are commonly incident to the offices of Executive Vice
President and Chief Financial Officer or which, consistent with those offices,
are delegated to him by the Board of Directors of the Company and Bank.
 
(b)    During the period of Executive’s employment under this Agreement, except
for periods of absence occasioned by illness, vacation, and reasonable leaves of
absence, Executive shall devote substantially all of his business time,
attention, skill and efforts to the faithful performance of his duties under
this Agreement, including activities and services related to the organization,
operation and management of the Company and its subsidiaries, including the
Bank, as well as participation in community, professional and civic
organizations; provided, however, that, Executive may serve, or continue to
serve, on the boards of directors of, and hold any other offices or positions
in, companies or organizations listed by Executive on his annual conflict of
interest reporting.
 
(c)     The Bank or the Company (as they shall determine), will furnish
Executive with the working facilities and staff customary for executive officers
with the titles and duties set forth in this Agreement and as are necessary for
him to perform his duties.  The location of such facilities and staff shall be
at the principal administrative offices of the Bank.
 
2.    Term.
 
(a)     Unless otherwise extended pursuant to Section 2(b) of this Agreement,
the term of this Agreement shall expire on October 1, 2018.
 
(b)    The Compensation Committees of the Boards of Directors of the Company and
Bank will review the Agreement and Executive’s performance annually for purposes
of determining whether to extend the Agreement for an additional year.  The
Chairman of the Boards of Directors will give notice to the Executive as soon as
possible if the Boards have decided not to extend the Agreement.
 
(c)    Notwithstanding anything contained in this Agreement to the contrary,
either Executive, the Company or the Bank may terminate Executive’s employment
at any time during the term of this Agreement, subject to the terms and
conditions of this Agreement.
 
3.     Compensation and Benefits.
 
(a)    The Bank or the Company (as they shall determine), shall pay Executive as
compensation a salary of $211,000 per year (“Base Salary”).  In addition to the
Base Salary provided in this Section 3(a), the Bank shall also provide Executive
with




--------------------------------------------------------------------------------




all such other benefits as are provided uniformly to permanent full-time
employees of the Bank.  If Executive’s Base Salary is increased, such increased
Base Salary shall then constitute the Base Salary for all purposes of this
Agreement.  For purposes of Section 4(b) of this Agreement, Base Salary shall be
deemed to include the highest cash bonus or similar cash incentive compensation
paid to or accrued on behalf of the Executive with respect to the three
(3) taxable years preceding his termination of employment.  For purposes of
Section 5(c) of this Agreement, Base Salary shall be defined as the amount
reported in Box 1 of the Executive’s Form W-2, plus amounts deferred under the
Bank’s 401(k) Plan and/or Section 125 Plan (if any), or deferred at the
Executive’s election or on behalf of the Executive to any non-qualified deferred
compensation plan of the Bank or the Company.
 
(b)    Executive shall be eligible to participate in or receive benefits under
any employee benefit plans including but not limited to, retirement plans,
profit-sharing plans, or any other employee benefit plan or arrangement made
available by the Bank or Company in the future to its senior executives, subject
to and on a basis consistent with the terms, conditions and overall
administration of such plans and arrangements.  Executive shall be entitled to
incentive compensation and bonuses as provided in any plan of the Bank or
Company in which Executive is eligible to participate.  Nothing paid to the
Executive under any such plan or arrangement will be deemed to be in lieu of
other compensation to which the Executive is entitled under this Agreement. 
From time to time, and as determined by the Boards of Directors of the Company
and the Bank, Executive may be entitled to participate in or receive benefits
under plans relating to stock options and restricted stock awards that are made
available by the Company or the Bank at any time in the future during the term
of this Agreement, subject to and on a basis consistent with the terms,
conditions and overall administration of such plans.
 
(c)    The Company or Bank (as they shall determine) shall also pay or reimburse
Executive for all reasonable travel and other reasonable expenses incurred in
the performance of Executive’s obligations under this Agreement and may provide
such additional compensation in such form and such amounts as the Board of
Directors of the Company or Bank may from time to time determine.
 
(d)    Executive shall take vacation at a time mutually agreed upon by the
Company, Bank and Executive.  Executive shall receive his Base Salary and other
benefits during periods of vacation. Executive shall also be entitled to paid
legal holidays in accordance with the policies of the Bank.
 
4.    Payments to Executive Upon an Event of Termination.
 
(a)    Upon the occurrence of an Event of Termination (as herein defined) during
Executive’s term of employment under this Agreement, the provisions of this
Section 4 shall apply.  Unless Executive otherwise agrees, as used in this
Agreement, an “Event of Termination” shall mean and include any one or more of
the following:  (i) the termination by the Company or Bank of Executive’s
full-time employment for any reason other than a termination governed by
Section 7 of this Agreement; or (ii) Executive’s resignation from the Bank or
Company, upon, any (A) failure to reappoint Executive as Executive Vice
President and Chief Financial Officer, (B) material change in Executive’s
functions, duties, or responsibilities with the Bank, the Company or its
subsidiaries, which change would cause Executive’s position(s) to become of
lesser responsibility, importance, or scope from the position and attributes
thereof described in Section 1 of this Agreement, (C) material reduction in the
benefits and perquisites provided to Executive from those being provided as of
the effective date of this Agreement, except to the extent such coverage may be
changed in its application to all Bank employees, (D) liquidation or dissolution
of the Company or the Bank, or (E) breach of this Agreement by the Bank or
Company.  Upon the occurrence of any event described in clauses (A), (B), (C),
(D) or (E),  above, Executive shall have the right to terminate his employment
under this Agreement by resignation upon not less than sixty (60) days prior
written notice given within six (6) full calendar months after the event giving
rise to Executive’s right to elect to terminate his employment.


(b)    Upon the occurrence of an Event of Termination, on the Date of
Termination, as defined in Section 8, the Company and Bank (as they shall
determine) shall be obligated to pay Executive, or, in the event of his
subsequent death, his beneficiary or beneficiaries, or his estate, as the case
may be the value of the Executive’s base salary for the remaining term of the
Agreement plus the value of all benefits he would have received during the
remaining term of the Agreement under any retirement programs (whether
tax-qualified or non-qualified) in which Executive participated prior to his
termination (with the amount of the benefits determined by reference to the
benefits received by the Executive or accrued on his behalf under such programs
during the twelve (12) months preceding his termination).  Executive shall
receive this payment in a single lump sum within twenty (20) days of his
termination of employment.  In addition, Executive and his dependents will
continue to participate in any benefit plans of the Company or the Bank that
provide health (including medical and dental), or life insurance, or similar
coverage upon terms no less favorable than the most favorable terms provided to
senior executives of the Company and the Bank during the remaining term of the
Agreement.  In the event that the Company and the Bank are unable to provide
such coverage by reason of Executive no longer being an employee, the Company
and the Bank shall provide Executive with comparable coverage on an individual
policy basis.  In the event the Bank or the Company is not in compliance with
its minimum capital requirements or if such payments pursuant to this subsection
(b) would cause the Company or Bank’s capital to be reduced below its minimum




--------------------------------------------------------------------------------




regulatory capital requirements, such payments shall be deferred until such time
as either the Company or the Bank or successor thereto is in capital
compliance.  No payments under this Section 4(b) shall be reduced in the event
the Executive obtains other employment following termination of employment.
 
(c)     During the period commencing on the effective date of Executive’s
termination under Section 4(a) of this Agreement and ending one (1) year
thereafter (the “Restricted Period”), Executive shall not, without express prior
written consent from the Company or the Bank, directly or indirectly, own or
hold any proprietary interest in, or be employed by or receive remuneration
from, any corporation, partnership, sole proprietorship of other entity
(collectively, an “entity”) “engaged in competition” (as defined below) with the
Bank or any other affiliates (“Competitor”).  For purposes of the preceding
sentence, the term “proprietary interest” means direct or indirect ownership of
an equity interest in an entity other than ownership of less than two percent
(2%) of any class of stock in a publicly-held entity.  Further, an entity shall
be considered to be “engaged in competition” if such entity is, or is a holding
company for, or a subsidiary of an entity which is engaged in the business of
providing banking, trust services, asset management advice, or similar financial
services to consumers, businesses, individuals or other entities; and the
entity, holding company or subsidiary maintains physical offices for the
transaction of such business or businesses in any city, town or county in which
the Executive’s normal business office is located or the Bank has an office or
has filed an application for regulatory approval to establish an office, as
determined on the date of Executive’s termination of employment.
 
(d)    During the Restricted Period, Executive shall not, without express prior
written consent of the Bank or the Company, solicit or assist any other person
in soliciting for the account of any Competitor, any customer or client of the
Bank or any of its subsidiaries.
  
(e)    During the Restricted Period, Executive shall not, without the express
prior written consent of the Bank, directly or indirectly, (i) solicit or assist
any third party in soliciting for employment any person employed by the Bank or
any of its subsidiaries at the time of the termination of Executive’s employment
(collectively, “Employees”), (ii) employ, attempt to employ or materially assist
any third party in employing or attempting to employ any Employee, or
(iii) otherwise act on behalf of any Competitor to interfere with the
relationship between the Bank or any of its affiliates and their respective
Employees.
 
(f)    Executive acknowledges that the restrictions contained in this Sections
(c) through (e) of this Section 4 are reasonable and necessary to protect the
legitimate interests of the Bank and the Company and that any breach by
Executive of any provision contained in Sections (c) through (e) of this
Section 4 will result in irreparable injury to the Bank and Company for which a
remedy at law would be inadequate.  Accordingly, Executive acknowledges that the
Bank and Company shall be entitled to temporary, preliminary and permanent
injunctive relief against Executive in the event of any breach or threatened
breach by Executive of Sections (c) through (e) of this Section 4, in addition
to any other remedy that may be available to the Bank or the Company whether at
law or in equity.  With respect to Sections (c) through (e) of this Section 4
finally determined by a court of competent jurisdiction to be unenforceable,
such court shall be authorized to reform this Agreement or any provision hereof
so that it is enforceable to the maximum extent permitted by law.  If the
covenants of Sections (c) through (e) above are determined to be wholly or
partially unenforceable in any jurisdiction, such determination shall not be a
bar to or in any way diminish the Bank’s or the Company’s right to enforce such
covenants in any other jurisdiction and shall not bar or limit the
enforceability of any other provisions.    The Bank and the Company shall not be
required to post any bond or other security in connection with any proceeding to
enforce Sections (c) through (e) of this Section 4.
 
(g)    The parties to this Agreement intend for the payments to satisfy the
short-term deferral exception under Section 409A of the Code or, in the case of
health and welfare benefits, not constitute deferred compensation (since such
amounts are not taxable to Executive).  However, notwithstanding anything to the
contrary in this Agreement, to the extent payments do not meet the short-term
deferral exception of Section 409A of the Code and, in the event Executive is a
“Specified Employee” (as defined herein) no payment shall be made to Executive
under this Agreement prior to the first day of the seventh month following the
Event of Termination in excess of the “permitted amount” under Section 409A of
the Code.  For these purposes the “permitted amount” shall be an amount that
does not exceed two times the lesser of: (A) the sum of Executive’s annualized
compensation based upon the annual rate of pay for services provided to the
Company for the calendar year preceding the year in which Executive has an Event
of Termination, or (B) the maximum amount that may be taken into account under a
tax-qualified plan pursuant to Section 401(a)(17) of the Code for the calendar
year in which occurs the Event of Termination.  The payment of the “permitted
amount” shall be made within sixty (60) days of the occurrence of the Event of
Termination.  Any payment in excess of the permitted amount shall be made to
Executive on the first day of the seventh month following the Event of
Termination.  “Specified Employee” shall be interpreted to comply with
Section 409A of the Code and shall mean a key employee within the meaning of
Section 416(i) of the Code (without regard to Section 5 thereof), but an
individual shall be a “Specified Employee” only if the Company is a
publicly-traded institution or the subsidiary of a publicly-traded holding
company.
 




--------------------------------------------------------------------------------




5.     Change in Control.
 
(a)    For purposes of this Agreement, a Change in Control means any of the
following events:
 
i.  
Merger:  The Bank or the Company merges into or consolidates with another
entity, or merges another entity into the Bank or the Company, and as a result
less than a majority of the combined voting power of the resulting entity
immediately after the merger or consolidation is held by persons who were
shareholders of the Bank or the Company immediately before the merger or
consolidation.

 
ii.
Change in Board Composition:  During any period of two consecutive years,
individuals who constitute the Boards of Directors of the Bank or the Company at
the beginning of the two-year period cease for any reason to constitute at least
a majority of the Boards of Directors of the Bank or the Company; provided,
however, that for purposes of this clause (iii), each director who is first
elected by the board (or first nominated by the board for election by the
members) by a vote of at least two-thirds (2/3) of the directors who were
directors at the beginning of the two-year period shall be deemed to have also
been a director at the beginning of such period.

 
iii.          Acquisition of Significant Share Ownership:  There is filed, or
required to be filed, a report on Schedule 13D or another form or schedule
(other than Schedule 13G) required under Sections 13(d) or 14(d) of the
Securities Exchange Act of 1934, if the schedule discloses that the filing
person or persons acting in concert has or have become the beneficial
owner(s) of 20% or more of a class of the Bank’s or the Company’s voting
securities, however this clause (iii) shall not apply to beneficial ownership of
Bank or Company voting shares held in a fiduciary capacity by an entity of which
the Bank or the Company directly or indirectly beneficially owns 50% or more of
its outstanding voting securities.
 
iv.          Sale of Assets:  The Bank or the Company sells to a third party all
or substantially all of its assets.
 
v.           Proxy Statement Distribution:  An individual or company (other than
current management of the Company) solicits proxies from stockholders of the
Company seeking stockholder approval of a plan of reorganization, merger or
consolidation of the Company or Bank with one or more corporations as a result
of which the outstanding shares of the class of securities then subject to such
plan or transaction are exchanged for or converted into cash or property or
securities not issued by the Bank or the Company.
 
vi. 
Tender Offer:  A tender offer is made for 20% or more of the voting securities
of the Bank or Company then outstanding.

 
 
(b)    If any of the events described in Section (a) of this Section 5,
constituting a Change in Control, have occurred or the Boards of Directors
determine that a Change in Control has occurred, Executive shall be entitled to
the benefits provided for in subsections (c) and (d) of this Section 5 upon his
termination of employment at any time during the term of this Agreement and any
extensions thereof, on or after the date the Change in Control occurs due to
(i) Executive’s dismissal or (ii) Executive’s resignation following any
demotion, loss of title, office or significant authority or responsibility,
reduction in annual compensation or benefits or relocation of his principal
place of employment by more than thirty (30) miles from its location immediately
prior to the Change in Control. 


(c)    Upon the occurrence of a Change in Control followed by Executive’s
termination of employment, as provided for in Section (b) of this Section 5, the
Company or Bank (as they shall determine) shall pay Executive, or in the event
of his subsequent death, his beneficiary or beneficiaries or his estate, as the
case may be, as severance pay, a sum equal to the greater of:  (i) the payments
and benefits due for the remaining term of the Agreement or (ii) three (3) times
Executive’s average Base Salary for the three (3) taxable years preceding the
Change in Control or (iii) three (3) times Executive’s Base Salary for the most
recent taxable year or portion thereof preceding the Change in Control.  The
benefit shall be payable in one lump sum within 10 days of Executive’s last day
of employment.
 
(d)     Upon the occurrence of a Change in Control and Executive’s termination
of employment in connection therewith, the Bank and Company (as they shall
determine) will cause to be continued life, medical and dental coverage
substantially identical to the coverage maintained by the Bank for Executive and
any of his dependents covered under such plans immediately prior to the Change
in Control. Such coverage and payments shall cease upon the expiration of
thirty-six (36) full calendar months following the Date of Termination.  At the
election of Executive, the value of such benefits may be received as cash
compensation. In the event Executive’s participation in any such plan or program
is barred, the Bank and/or Company (as they shall determine) shall




--------------------------------------------------------------------------------




arrange to provide Executive and his dependents with benefits substantially
similar to those of which Executive and his dependents would otherwise have been
entitled to receive under such plans and programs from which their continued
participation is barred or at the election of Executive, provide their economic
equivalent.
 
(e)     The parties to this Agreement intend for the payments to satisfy the
short-term deferral exception under Section 409A of the Code or, in the case of
health and welfare benefits, not constitute deferred compensation (since such
amounts are not taxable to Executive).  However, notwithstanding anything to the
contrary in this Agreement, to the extent payments do not meet the short-term
deferral exception of Section 409A of the Code and, in the event Executive is a
“Specified Employee” (as defined herein) no payment shall be made to Executive
under this Agreement prior to the first day of the seventh month following the
Event of Termination in excess of the “permitted amount” under Section 409A of
the Code.  For these purposes the “permitted amount” shall be an amount that
does not exceed two times the lesser of: (A) the sum of Executive’s annualized
compensation based upon the annual rate of pay for services provided to the
Company for the calendar year preceding the year in which Executive has an Event
of Termination, or (B) the maximum amount that may be taken into account under a
tax-qualified plan pursuant to Section 401(a)(17) of the Code for the calendar
year in which occurs the Event of Termination.  The payment of the “permitted
amount” shall be made within sixty (60) days of the occurrence of the Event of
Termination.  Any payment in excess of the permitted amount shall be made to
Executive on the first day of the seventh month following the Event of
Termination.  “Specified Employee” shall be interpreted to comply with
Section 409A of the Code and shall mean a key employee within the meaning of
Section 416(i) of the Code (without regard to paragraph 5 thereof), but an
individual shall be a “Specified Employee” only if the Company is a
publicly-traded institution or the subsidiary of a publicly-traded holding
company.
 
6.    Change in Control Related Provisions.
 
Notwithstanding the provisions of Section 5, in no event shall the aggregate
payments or benefits to be made or afforded to Executive under said sections
(the “Termination Benefits”) constitute an “excess parachute payment” under
Section 280G of the Internal Revenue Code of 1986 or any successor thereto, and
in order to avoid such a result, Termination Benefits will be reduced, if
necessary, to an amount (the “Non-Triggering Amount”), the value of which is one
dollar ($1.00) less than an amount equal to the maximum amount allowable as a
deduction by the Bank or Company, as determined in accordance with said
Section 280G.  The allocation of the reduction required hereby among the
Termination Benefits provided by Section 5 shall be made first to any cash
payment due under this Agreement and next, but only to the extent necessary, by
waiving the vesting of any equity compensation awards then outstanding.
 
7.     Termination for Cause.
 
The phrase termination for “Cause” shall mean termination because of Executive’s
personal dishonesty, incompetence, willful misconduct, any breach of fiduciary
duty involving personal profit, intentional failure to perform stated duties,
willful violation of any law, rule, regulation (other than traffic violations or
similar offenses), Executive’s breach of a final cease and desist order issued
by the Pennsylvania Department of Banking and Securities or the Federal Deposit
Insurance Corporation, the Securities and Exchange Commission, or any regulatory
agency having jurisdiction over the Bank or Company, or material breach of any
provision of this Agreement.
 
8.     Notice.
 
(a)     Any purported termination by the Bank or Company or by Executive shall
be communicated by Notice of Termination to the other party hereto. For purposes
of this Agreement, a “Notice of Termination” shall mean a written notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated.
 
(b)    “Date of Termination” shall mean the date specified in the Notice of
Termination.
 
(c)     If, within thirty (30) days after any Notice of Termination (except for
termination for Cause) is given, the party receiving such Notice of Termination
notifies the other party that a dispute exists concerning the termination,
except upon the occurrence of a Change in Control and voluntary termination by
Executive in which case the Date of Termination shall be the date specified in
the Notice, the Date of Termination shall be the date on which the dispute is
finally determined, either by mutual written agreement of the parties, by a
binding arbitration award or by a final judgment, order or decree of a court of
competent jurisdiction (the time for appeal therefrom having expired and no
appeal having been perfected), and provided further that the Date of Termination
shall be extended by a notice of dispute only if such notice is given in good
faith and the party giving such notice pursues the resolution of such dispute
with reasonable diligence. Notwithstanding the pendency of any such dispute, the
Bank and Company (as they shall determine) will continue to pay Executive his
full compensation in effect when the notice giving rise to the dispute was given
(including, but not limited to, Base Salary) and continue him as a participant
in all compensation,




--------------------------------------------------------------------------------




benefit and insurance plans in which he was participating when the notice of
dispute was given, until the dispute is finally resolved in accordance with this
Agreement. Amounts paid pursuant to this provision shall be in addition to all
other amounts due under this Agreement and shall not be offset against or reduce
any other amounts due under this Agreement.
 
9.     Post-Termination Obligations.
 
All payments and benefits to Executive under this Agreement shall be subject to
Executive’s compliance with this Section 9 for one (1) full year after the
earlier of the expiration of this Agreement or termination of Executive’s
employment with the Company. Executive shall, upon reasonable notice, furnish
such information and assistance to the Company and Bank as may reasonably be
required by the Company and Bank in connection with any litigation in which it
or any of its subsidiaries or affiliates is, or may become, a party.  Bank and
Company (as they shall determine) shall reimburse Executive all reasonable
expenses, including costs, fees and expenses for Executive’s counsel in
complying with the provisions of this Section 9.
 
10.     Loyalty and Confidentiality.
 
(a)    During the term of this Agreement Executive:  (i) shall devote all his
time, attention, skill, and efforts to the faithful performance of his duties
hereunder; provided, however, that from time to time, Executive may serve on the
boards of directors of, and hold any other offices or positions in, companies or
organizations which will not present any conflict of interest with the Company
and the Bank or any of their subsidiaries or affiliates, unfavorably affect the
performance of Executive’s duties pursuant to this Agreement, or violate any
applicable statute or regulation and (ii) shall not engage in any business or
activity contrary to the business affairs or interests of the Company and the
Bank.
 
(b)    Nothing contained in this Agreement shall prevent or limit Executive’s
right to invest in the capital stock or other securities of any business
dissimilar from that of the Company and the Bank, or, solely as a passive,
minority investor, in any business.
 
(c)    Executive agrees to maintain the confidentiality of any and all
information concerning the operation or financial status of the Company and the
Bank; the names or addresses of any of its borrowers, depositors and other
customers; any information concerning or obtained from such customers; and any
other information concerning the Company and the Bank to which he may be exposed
during the course of his employment. The Executive further agrees that, unless
required by law or specifically permitted by the Board in writing, he will not
disclose to any person or entity, either during or subsequent to his employment,
any of the above-mentioned information which is not generally known to the
public, nor shall he employ such information in any way other than for the
benefit of the Company and the Bank.
 
11.     Death and Disability.
 
(a)    Death. Notwithstanding any other provision of this Agreement to the
contrary, in the event of Executive’s death during the term of this Agreement,
the Bank or Company (as they shall determine) shall immediately pay his estate
any salary and bonus accrued but unpaid as of the date of his death, and, for a
period of six (6) months after Executive’s death, the Bank shall continue to
provide his dependents’ medical insurance benefits existing on the date of his
death and shall pay Executive’s designated beneficiary all compensation that
would otherwise be payable to him pursuant to Section 3(a) of this Agreement.
This provision shall not negate any rights Executive or his beneficiaries may
have to death benefits under any employee benefit plan of the Company or the
Bank.
 
(b)    Disability.
 
(i) 
The Bank or Company or Executive may terminate Executive’s employment after
having established Executive’s Disability. For purposes of this Agreement,
“Disability” means a physical or mental infirmity that impairs Executive’s
ability to substantially perform his duties under this Agreement and that
results in Executive becoming eligible for long-term disability benefits under
the Company’s or the Bank’s long-term disability plan (or, if the Company or the
Bank has no such plan in effect, that impairs Executive’s ability to
substantially perform his duties under this Agreement for a period of one
hundred eighty (180) consecutive days). The Boards of Directors shall determine
whether or not Executive is and continues to be permanently disabled for
purposes of this Agreement in good faith, based upon competent medical advice
and other factors that they reasonably believe to be relevant. As a condition to
any benefits, the Boards of Directors may require Executive to submit to such
physical or mental evaluations and tests as it deems reasonably appropriate.

 




--------------------------------------------------------------------------------




(ii)      
In the event of Disability, Executive’s obligation to perform services under
this Agreement will terminate. In the event of such termination, Executive shall
continue to receive two-thirds (66.667%) of his monthly Base Salary (at the
annual rate in effect on the Date of Termination) following termination through
the earlier of:  (A) the date Executive returns to full-time employment at the
Company or the Bank in the same capacity as he was prior to his termination for
Disability; (B) Executive’s death; (C) Executive’s attainment of age 65 , or (D)
termination of this Agreement. Such payments shall be reduced by the amount of
any short- or long-term disability benefits payable to Executive under any
disability program sponsored by the Company or the Bank. In addition, during any
period of Executive’s Disability, Executive and his dependents shall, to the
greatest extent possible, continue to be covered under all benefit plans
(including, without limitation, retirement plans and medical, dental and life
insurance plans) of the Company or the Bank in which Executive participated
prior to the occurrence of Executive’s Disability, on the same terms as if
Executive were actively employed by the Bank or Company.

 
12.     Source of Payments.
 
All payments provided for in this Agreement shall be timely paid in cash or
check from the general funds of the Bank. Company and Bank reserve the right to
make payments provided for in this Agreement from general funds of the Company.
 
13.    Effect of Prior Agreements and Existing Benefit Plans.
 
This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Bank, Company or any
predecessor of the Bank, Company and Executive, except that this Agreement shall
not affect or operate to reduce any benefit or compensation inuring to Executive
of a kind elsewhere provided. No provision of this Agreement shall be
interpreted to mean that Executive is subject to receiving fewer benefits than
those available to him without reference to this Agreement.
 
14.    No Attachment.
 
(a)    Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge or hypothecation, or to execution,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null, void
and of no effect.
 
(b)    This Agreement shall be binding upon, and inure to the benefit of
Executive, the Bank, the Company and their respective successors and assigns.
 
15.    Modification and Waiver.
 
(a)    This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.
 
(b)    No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future as to any act other than that specifically
waived.
 
16.    Severability.
 
If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity’ shall not affect any other
provision of this Agreement or any part of such provision not held so invalid,
and each such other provision and part thereof shall to the full extent
consistent with law continue in full force and effect.
 
17.    Headings for Reference Only.
 
The headings of sections and Sections herein are included solely for convenience
of reference and shall not control the meaning or interpretation of any of the
provisions of this Agreement.
 




--------------------------------------------------------------------------------




18.    Governing Law.
 
This Agreement shall be governed by the laws of the Commonwealth of Pennsylvania
(without regard to principles of conflicts of law of that state).
 
19.    Arbitration.
 
Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
(3) arbitrators sitting in a location selected by Executive within fifty (50)
miles from the location of the Bank, in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of his right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.
 
In the event any dispute or controversy arising under or in connection with
Executive’s termination is resolved in favor of Executive, whether by judgment,
arbitration or settlement, Executive shall be entitled to the payment of all
back-pay, including salary, bonuses and any other cash compensation, fringe
benefits and any compensation and benefits due Executive under this Agreement.


20.    Payment of Legal Fees.
 
All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Bank or Company (as they shall determine), only if Executive
is successful pursuant to a legal judgment, arbitration or settlement.
 
21.     Indemnification.
 
The Bank and Company shall provide Executive (including his heirs, executors and
administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense and shall indemnify Executive (and his
heirs, executors and administrators) (in accordance with the By-Laws of both
Bank and Company) to the fullest extent permitted under federal law or under the
Bank and Company Charters against all expenses and liabilities reasonably
incurred by him in connection with or arising out of any action, suit or
proceeding in which he may be involved by reason of his having been a director
or officer of the Company or Bank (whether or not he continues to be a director
or officer at the time of incurring such expenses or liabilities), such expenses
and liabilities to include, but not be limited to, judgments, court costs and
attorneys’ fees and the cost of reasonable settlements.
 
22.    Successor to the Company.
 
The Bank and Company shall require any successor or assignee, whether direct or
indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Bank or the Company, expressly
and unconditionally to assume and agree to perform the Bank and Company’s
obligations under this Agreement, in the same manner and to the same extent that
the Bank and Company would be required to perform if no such succession or
assignment had taken place.
 
23.     Required Provisions.
 
In the event any of the foregoing provisions of this Section 23 are in conflict
with the terms of this Agreement, this Section 23 shall prevail.
 
(a)    Any payments made to employees pursuant to this Agreement, or otherwise,
are subject to and conditioned upon their compliance with 12 U.S.C. §1828(k) and
FDIC regulation 12 C.F.R. Part 359, Golden Parachute and Indemnification
Payments.
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Fox Chase Bancorp, Inc. and Fox Chase Bank have caused this
amended and restated Agreement to be executed and its seal to be affixed
hereunto by their duly authorized officer and Executive has signed this
Agreement, on the 13th day of November, 2015.




  
ATTEST:
 
FOX CHASE BANCORP, INC.
 
 
 
 
 
 
/s/ Jerry Holbrook
 
By:
/s/ Thomas M. Petro
 
 
 
For the Entire Board of Directors
 
 
 
 
 
 
ATTEST:
 
FOX CHASE BANK
 
 
 
 
 
 
/s/ Jerry Holbrook
 
 
/s/ Thomas M. Petro
 
 
 
For the Entire Board of Directors
 
 
 
 
 
 
WITNESS:
 
 
 
 
 
 
 
 
/s/ Susan A. Vinchiarello
 
 
/s/ Roger S. Deacon
 
 
 
Roger S. Deacon

 




